

EXHIBIT 10.1














INTERNATIONAL FLAVORS & FRAGRANCES INC.




Amended and Restated
Executive Severance Policy
(As amended through and including October 23, 2014)












--------------------------------------------------------------------------------

INTERNATIONAL FLAVORS & FRAGRANCES INC.







Executive Severance Policy


 
 
Page
1.
Purpose
1
2.
Definitions
1
3.
Eligibility
7
4.
Administration
7
5.
Termination of Employment
7
6.
Termination of Employment by the Company Not for Cause or by a Tier I Employee
for Good Reason Prior to or More than Two Years After a Change in Control
8
7.
Termination by the Company Not for Cause or by Employee for Good Reason Within
Two Years After a Change in Control
8
8.
Effect of Federal Excise Tax
10
9.
Conditions to Receipt of Severance Payments and Benefits
12
10.
Other Provisions Applicable to Severance Payments and Benefits
16
11.
Other Plans and Policies; Non‑Duplication of Payments or Benefits
16
12.
Special Rules for Compliance with Code Section 409A
17
13.
Miscellaneous
19


























 
i
 




--------------------------------------------------------------------------------



INTERNATIONAL FLAVORS & FRAGRANCES INC.
Executive Severance Policy

1.Purpose. The purpose of this International Flavors & Fragrances Inc. Executive
Severance Policy (this "Policy") is to provide certain Severance Payments and
Benefits (as defined below) to designated key executives and employees of the
Company in the event of a termination of their employment in certain specified
circumstances. This Policy has been adopted in the form set forth herein
effective as of October 23, 2014 (the “Effective Date”). This Policy is an
amendment and restatement of the International Flavors & Fragrances Inc.
Executive Separation Policy, which was last amended and restated effective as of
February 6, 2014.
2.    Definitions. The following definitions are applicable for purposes of this
Policy (including in any Annex hereto), in addition to terms defined in
Section 1 above:
(a)    “2010 SAIP” means the Company’s 2010 Stock Award and Incentive Plan, as
it may be amended and/or restated from time to time.
(b)    “Accounting Forfeiture Event” has the meaning specified in Section
9(b)(ii).
(c)    Accrued Obligations” means (i) the Employee's base salary otherwise
payable through the Date of Termination, (ii) any incentive compensation and
benefits which have become vested or payable as of the Date of Termination in
accordance with the terms of the applicable Company incentive compensation and
benefit plans and applicable Award Agreements but which have not yet been paid
to the Employee, and (iii) unreimbursed business expenses reimbursable under
Company policies then in effect; provided, however, that in each of (i), (ii)
and (iii), to the extent permissible under applicable law, the Company may
offset such amounts against any obligations and liabilities of the Employee to
the Company.
(d)    “Affected Employee” has the meaning specified in Section 8(a).
(e)    “Affiliate” means with respect to a specified Person, a Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the specified Person.
(f)    “AIP” means, for each Employee, the plan or arrangement of the Company
providing cash‑denominated bonuses for annual Company and/or business unit
performance in which such Employee participates.
(g)    “Award” shall mean any stock-based award or cash award permitted to be
granted to an Employee under an SAIP or an AIP.
(h)    “Award Agreement” means an agreement (whether in written or electronic
form) evidencing an Award granted under an SAIP or an AIP.
(i)    “Beneficiary” means a person or entity that an Employee designates in
writing to the Company to receive payments or benefits hereunder in the event of
the

1

--------------------------------------------------------------------------------



INTERNATIONAL FLAVORS & FRAGRANCES INC.
Executive Severance Policy

Employee’s death. If no such person or entity is named or there is no surviving
designated Beneficiary, such Employee’s Beneficiary shall be the Employee’s
estate.
(j)    “Benefit Continuation” shall mean, subject to the continued co-payment of
premiums by the Employee, the continued participation for the Employee and his
or her eligible dependents in the Company’s Benefit Plans, upon the same terms
and conditions in effect from time to time for active employees of the Company,
as determined in good faith by the Committee.
(k)    “Benefit Continuation Period” has the meaning specified in Section 6(b).
(l)    “Benefit Plans” shall mean all medical and dental benefit plans of the
Company and any group life insurance, group accident insurance and group
disability insurance plans of the Company, in each case, as may be in effect
from time to time.
(m)    “Board” means the Board of Directors of the Company.
(n)    “Cause” means, with respect to an Employee, the definition as such term
is defined in any effective employment agreement with such Employee as of the
Employee’s Date of Termination, otherwise Cause means (i) the Employee’s failure
to perform his or her material duties in any material respect, which if such
failure is reasonably susceptible to cure, has continued after the Company has
provided written notice of such failure and the Employee has not cured such
failure within ten (10) days of receipt by the Employee of such written notice,
(ii) willful misconduct or gross negligence by the Employee that has caused or
is reasonably expected to result in material injury to the Company’s business,
reputation or prospects, (iii) the engagement by the Employee in illegal conduct
or in any act of serious dishonesty which could reasonably be expected to result
in material injury to the Company’s business or reputation or which adversely
affects the Employee’s ability to perform his or her duties, (iv) the Employee
being indicted or convicted of (or having pled guilty or nolo contendere to) a
felony or any crime involving moral turpitude, dishonesty, fraud, theft or
financial impropriety, or (v) a material and willful violation by the Employee
of the Company’s rules, policies or procedures. Notwithstanding the foregoing, a
Tier I Employee shall not be deemed to have been terminated for Cause unless and
until there shall have been delivered to the Employee a copy of the resolution
duly adopted by the affirmative vote of the majority of the membership of the
Board of Directors of the Company so finding.
(o)    A “Change in Control” shall be deemed to have occurred if, after the
Effective Date, there shall have occurred any of the following:
(i)    any Person becomes the “beneficial owner,” as such term is defined in
Rule 13d-3 under the Exchange Act, directly or indirectly, of securities of the
Company representing 40% or more of the combined voting power of the Company’s
then outstanding securities, other than beneficial ownership by the

2

--------------------------------------------------------------------------------



INTERNATIONAL FLAVORS & FRAGRANCES INC.
Executive Severance Policy

Company, any employee benefit plan of the Company or any Person organized,
appointed or established pursuant to the terms of any such benefit plan;
(ii)    individuals who at the Effective Data constitute a majority of the Board
(the “Incumbent Directors”) cease to constitute a majority of the Board for any
reason; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election or nomination for election to the Board was
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director without
objection to such nomination) shall be an Incumbent Director. No individual
shall be an Incumbent Director if such individual is initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board; or;
(iii)    The consummation of:
A.    A merger, consolidation, reorganization or similar transaction with or
into the Company or in which securities of the Company are issued, as a result
of which the holders of the outstanding voting securities of the Company
immediately before such event own, directly or indirectly, immediately after
such event less than 60% of the combined voting power of the outstanding voting
securities of the parent entity resulting from, or issuing its voting securities
as part of, such event;
B.    A complete liquidation or dissolution of the Company; or
C.    The sale or other disposition of all or substantially all of the assets of
the Company (on a consolidated basis) to any Person other than (x) the Company,
(y) an employee benefit plan (or a trust forming a part thereof) maintained by
the Company or (z) a Person whose voting securities immediately following such
sale or disposition will be owned by the holders of the outstanding voting
securities of the Company immediately prior thereto, in substantially the same
proportions.
Notwithstanding the foregoing, no payment of any payment or benefit under this
Policy that constitutes “non-qualified deferred compensation” within the meaning
of Section 409A of the Code shall be made solely upon the occurrence of a Change
in Control to the extent such Change in Control does not also qualify as a
“change in control event” under Section 409A of the Code and such payment or
benefit shall be paid on its otherwise scheduled payment date(s).





3

--------------------------------------------------------------------------------



INTERNATIONAL FLAVORS & FRAGRANCES INC.
Executive Severance Policy

(p)    “CIC Benefit Continuation Period” has the meaning specified in Section
7(f).
(q)    “CIC Severance Factor” means, unless otherwise provided in the Employee’s
effective employment agreement with the Company as of the Date of Termination,
the multiple for each Employee as set forth in Annex I hereto.
(r)    “COBRA” means the continuation coverage requirements for “group health
plans” under Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, and as codified in Code Section 4980B and ERISA Sections 601
through 608, each as amended from time to time, including rules thereunder and
successor provisions and rules thereto.
(s)    “Code Section 409A” means Section 409A of the United States Internal
Revenue Code of 1986, as amended from time to time, and the Treasury Regulations
promulgated thereunder.
(t)    “Committee” means the Compensation Committee of the Board or such other
committee as the Board may designate to perform administrative functions under
this Policy.
(u)    “Company” means International Flavors & Fragrances Inc., a New York
corporation, or any successor corporation, and its Affiliates.
(v)    “Confidential Information” has the meaning specified in Section
9(a)(iii).
(w)    “Covenant Forfeiture Event” has the meaning specified in Section 9(b)(i).
(x)    “Date of Termination” means, unless otherwise agreed by the Company,
(i) if the Employee’s employment is terminated by the Company for Cause, or by
the Employee for Good Reason and there is an ability to cure, the date that is
one day after the last day of any applicable cure period, (ii) if the Employee’s
employment is terminated by reason of death, the date of death of the Employee,
or (iii) if the Employee’s employment is terminated for any other reason, the
date on which a notice of termination is given or the date set forth in such
notice, which, in the event of a termination by the Employee without Good
Reason, shall not be less than 60 days after such notice.
(y)    “Delay Period” has the meaning specified in Section 12(c).
(z)    “Disability” means a condition that entitles an Employee to long term
disability benefits under any applicable Company disability plan, any successor
plan, or as defined under any applicable local laws, rules, or regulations.
(aa)    “Effective Date” means the date set forth in the first paragraph of this
Policy.

4

--------------------------------------------------------------------------------



INTERNATIONAL FLAVORS & FRAGRANCES INC.
Executive Severance Policy

(bb)    “Employee” has the meaning specified in Section 3.
(cc)    “Entity” has the meaning specified in Section 10(a).
(dd)    Equity Choice Award means an equity choice program award under a SAIP.
(ee)    “Excess Benefit Plan” means the Company’s Supplemental Retirement Plan
and any other supplemental pension plans sponsored or maintained by the Company
as may be in effect from time to time.
(ff)    “Excess Compensation” has the meaning specified in Section 9(b)(ii)(A).
(gg)    “Excise Tax” has the meaning specified in Section 8.
(hh)    “Forfeiture Event” has the meaning specified in Section 9(b)(ii).
(ii)    “Good Reason” means, with respect to an Employee, the definition as such
term is defined in any effective employment agreement with such Employee as of
the Employee’s Date of Termination, otherwise Good Reason means the occurrence
of any of the following events, unless the Employee has consented in writing
thereto:
(i)    a material decrease in the Employee’s base salary, target bonus under an
AIP, LTIP or Equity Choice Award, other than as part of an across-the-board
reduction applicable to all similarly situated employees of the Employee’s
employer;
(ii)    a material diminution in the Employee’s authority, duties or
responsibilities;
(iii)    a relocation of the Employee’s primary work location more than 50 miles
from the Employee's primary work location at the time of such requested
relocation;
(iv)    the failure of the Company to obtain the binding agreement of any
successor to the Company expressly to assume and agree to fully perform the
Company’s obligations under this Policy, as contemplated in the last sentence of
Section 13(a) hereof;
provided, that within 90 days after the initial occurrence of any of the events
or the initial existence of any of the conditions set forth in (i) through (iii)
above the Employee delivers written notice to the Company of his or her
intention to terminate his or her employment for Good Reason which specifies in
reasonable details the circumstances claimed to give rise to the Employee’s
right to terminate employment for Good Reason, and the Company fails to correct
such conduct or condition after a period of 30 days following receipt of such
notice. For purposes of this Policy, "Good Reason" is intended

5

--------------------------------------------------------------------------------



INTERNATIONAL FLAVORS & FRAGRANCES INC.
Executive Severance Policy

to constitute an "involuntary separation" within the meaning of Treasury
Regulation § 1.409A-1(n)(2).


(jj)    “Independent Advisors” has the meaning specified in Section 8(c)(i).
(kk)    “Initial Payment Period” has the meaning specified in Section 12(c).
(ll)    “Limit” has the meaning specified in Section 12(c).
(mm)    “LTIP” means a long‑term performance incentive plan of the Company under
an SAIP.
(nn)    “Person” means an individual, corporation, partnership, limited
liability company, association, trust, other entity, group or organization
including a governmental authority.
(oo)     “PPACA” means the Patient Protection and Affordable Care Act of 2010
and the related regulations and guidance promulgated thereunder.
(pp)    “Reduced Amount” has the meaning specified in Section 8(a).
(qq)    “Release” has the meaning specified in Section 9(c)(i).
(rr)    “Release Period” has the meaning specified in Section 9(c)(i).
(ss)    “Restatement Clawback Period” has the meaning specified in Section
9(b)(ii).
(tt)    “SAIP” shall mean each plan, policy, program or arrangement maintained
by the Company pursuant to which equity-based awards or cash awards may be
granted to Employees, as may be amended and/or restated from time to time.
(uu)    “Severance Factor” means, unless otherwise provided in the Employee’s
effective employment agreement with the Company as of the Date of Termination,
the multiple for each Employee as set forth in Annex I hereto.
(vv)    “Severance Continuation Period” means, unless otherwise provided in the
Employee’s effective employment agreement with the Company as of the Date of
Termination, a period of a number of months following the Date of Termination
for each Employee during which certain Severance Payments and Benefits will be
provided pursuant to this Policy, as set forth in Annex I hereto.
(ww)    “Severance Payments and Benefits” means all benefits provided or
payments made by the Company to or for the benefit of an Employee under this
Policy.

6

--------------------------------------------------------------------------------



INTERNATIONAL FLAVORS & FRAGRANCES INC.
Executive Severance Policy

(xx)    “Supplemental Retirement Plan” means the International Flavors &
Fragrances Inc. Supplemental Retirement Plan.
3.    Eligibility. Each key executive or employee of the Company who has been
designated in writing by the Committee (each an “Employee”) shall be eligible
for the Severance Payments and Benefits and other provisions of this Policy if
his or her termination of employment qualifies hereunder. Each Employee shall be
designated in writing by the Committee as either (i) the Chief Executive
Officer, (ii) a Tier I Employee or (iii) a Tier II Employee. Employees shall
include persons employed outside the United States, if designated by the
Committee and subject to Section 13(h) of this Policy. Unless expressly
indicated in this Policy, the Chief Executive Officer shall be a Tier I Employee
for all purposes under this Policy.
4.    Administration. Subject to Section 13(e) hereof, this Policy shall be
interpreted, administered and operated by the Committee, which shall have
complete authority, subject to the express provisions of this Policy, to
interpret this Policy, to prescribe, amend and rescind rules and regulations
relating to this Policy, and to make all other determinations necessary or
advisable for the administration of this Policy. The Committee may delegate any
of its duties hereunder to a subcommittee, or to such person or persons from
time to time as it may designate. All decisions, interpretations and other
actions of the Committee shall be final, conclusive and binding on all parties
who have an interest in this Policy. No member of the Committee, nor any Person
acting pursuant to authority delegated by the Committee, shall be liable for any
action, omission, or determination relating to this Policy, and the Company
shall, to the fullest extent permitted by law, indemnify and hold harmless each
member of the Committee and each Person to whom any duty or power relating to
the administration or interpretation of this Policy has been delegated, against
any cost or liability arising out of any action, omission or determination
relating to this Policy, unless, in either case, such action, omission, or
determination was taken or made by such member or other Person acting pursuant
to authority delegated by the Committee in bad faith and without reasonable
belief that it was in the best interests of the Company.
5.    Termination of Employment for any Reason. Subject to the terms and
conditions hereof, in the event of any termination of an Employee’s employment
with the Company for any reason, including but not limited to a termination of
employment by the Company for Cause, a termination of employment as a result of
the Employee’s death, Disability or retirement, or the voluntary resignation by
Employee without Good Reason:
(a)    The Company shall pay the Employee the Accrued Obligations, payable on
the dates such amounts would have been payable under the Company’s policies if
the Employee’s employment had not terminated, but in no event more than 60 days
after Employee’s Date of Termination, or sooner if required by applicable law.
(b)    Except as expressly provided in Section 7, any outstanding Awards
(including, for the avoidance of doubt, any AIP, LTIP and Equity Choice Awards)
held by the Employee as of the Date of Termination shall be governed by the
terms and conditions of the applicable AIP, SAIP and Award Agreements.

7

--------------------------------------------------------------------------------



INTERNATIONAL FLAVORS & FRAGRANCES INC.
Executive Severance Policy

(c)    Except as expressly provided in Section 7, the Employee's benefits and
rights under any of the Company’s Benefit Plans, tax-qualified retirement or
pension plans and any Excess Benefit Plan shall be determined in accordance with
the applicable provisions of such plans, as may be in effect at the Employee’s
Date of Termination.
In the event of a termination of employment by the Company for Cause, a
termination of employment as a result of the Employee’s death, Disability or
retirement, or the voluntary resignation by Employee without Good Reason,
Employee shall not be entitled to receive any compensation, payments or benefits
except as specified in Section 5(a)-(c).
6.    Termination of Employment by the Company Not for Cause or by a Tier I
Employee for Good Reason Prior to or More than Two Years After a Change in
Control. In addition to the payments and benefits set forth in Section 5, in the
event the Employee’s employment with the Company is terminated prior to a Change
in Control or more than two (2) years following a Change in Control either (i)
by the Company without Cause or (ii) by a Tier I Employee for Good Reason, the
Employee shall also be entitled to receive the following payments and benefits:
(a)    An amount equal to the product of the Employee’s Severance Factor times
the sum of (i) the Employee’s annual base salary as of the Date of Termination
and (ii) the Employee’s target annual incentive under the AIP for the year in
which the Date of Termination occurs prorated based on the number of the
Employee’s active days of employment with the Company during the performance
period in which the Employee's Date of Termination occurs, payable in equal
installments in accordance with the Company’s normal payroll practices starting
on the first payroll period following the Employee’s Date of Termination and
continuing until the expiration of the Employee’s Severance Continuation Period.
(b)    For a period commencing on the Employee’s Date of Termination until the
earlier of (i) the expiration of the Employee’s Severance Continuation Period,
(ii) the date of the Employee’s commencement of eligibility for benefits under a
new employer's welfare benefit plans, and (iii) the Employee attaining age 65
(such period, the “Benefit Continuation Period”), the Employee shall be eligible
for Benefit Continuation. Benefit Continuation shall be provided concurrently
with any health care benefit required under COBRA. Notwithstanding the
foregoing, if the Company's providing Benefit Continuation under this Section
6(b) would violate the nondiscrimination rules applicable to non-grandfathered
plans, or would result in the imposition of penalties under the PPACA, the
Committee shall have the right to amend this Section 6(b) in a manner it
determines, in its sole discretion, to comply with the PPACA. For the avoidance
of doubt, in no event shall an Employee’s employment be deemed to have been
terminated without Cause or for Good Reason as a result of the Employee’s death,
Disability or retirement.
7.    Termination by the Company Not for Cause or by Employee for Good Reason
Within Two Years After a Change in Control. In addition to the payments and
benefits set forth in Section 5, in the event the Employee’s employment with the
Company is terminated within

8

--------------------------------------------------------------------------------



INTERNATIONAL FLAVORS & FRAGRANCES INC.
Executive Severance Policy

two (2) years following a Change in Control either (i) by the Company without
Cause or (ii) by the Employee for Good Reason, the Employee shall also be
entitled to receive the following payments and benefits:
(a)    A lump-sum cash payment equal to the Employee's target annual incentive
Award under the AIP for the year in which the Date of Termination occurs, with
such Award prorated based on the number of the Employee’s active days of
employment with the Company during the performance period in which the
Employee's Date of Termination occurs, payable within 15 days following the
Employee’s Date of Termination.
(b)    An amount equal to the product of the Employee’s CIC Severance Factor
times the sum of (i) the Employee’s annual base salary as of the Date of
Termination and (ii) the greater of (x) the Employee’s target annual incentive
opportunity under the AIP for the year in which the Date of Termination occurs
and (y) the average annual incentive award paid to Employee under the AIP for
the three (3) completed fiscal years immediately preceding the year in which the
Date of Termination occurs (or, if the Employee was not employed by the Company
or eligible for an Award under the AIP for the last three (3) completed fiscal
years, such lesser number of completed fiscal years during with the Executive
was eligible for an Award under the AIP), payable in a lump sum within 15 days
following the Employee’s Date of Termination.
(c)    Any outstanding Awards held by the Employee as of the Date of Termination
shall be governed by the terms and conditions of the applicable SAIP and Award
Agreements; provided however that any outstanding Awards under the 2010 SAIP
shall be governed by the terms and conditions of the 2010 SAIP and applicable
Award Agreements as if the Employee had been terminated by the Company without
Cause within two years following a Change in Control.
(d)    Unless otherwise provided in the applicable Award Agreement, with respect
to each LTIP Award outstanding as of the Employee’s Date of Termination:
(i)    For each performance period that ends prior to the Employee’s Date of
Termination, the Employee shall receive an LTIP Award equal to the LTIP Award,
if any, the Employee would have been entitled to receive for such performance
period had the Employee’s employment with the Company not been terminated,
determined in accordance with the LTIP and the applicable Award Agreement; and
(ii)    With respect to each LTIP Award for which the Employee’s Date of
Termination occurs during the performance period for such LTIP Award, the
Employee shall receive an LTIP Award equal to the product of (x) the Employee’s
target LTIP Award for the performance period during which the Employee’s Date of
Termination occurred and (y) a fraction, the numerator of which is the number of
days during the performance period preceding the Employee’s Date of

9

--------------------------------------------------------------------------------



INTERNATIONAL FLAVORS & FRAGRANCES INC.
Executive Severance Policy

Termination and the denominator of which is the total number of days in the
performance period),
with each of (i) and (ii) payable within 15 days following the Employee’s Date
of Termination.
(e)    The Employee will be deemed to be fully vested in any benefits he or she
has accrued, if any, under the Supplemental Retirement Plan, with the time or
times at which benefits are payable under the Supplemental Retirement Plan
unchanged; provided, however, that with respect to any “grandfathered” accrued
obligations or to the extent permitted under Code Section 409A, the Company may
elect to satisfy all obligations to the Employee and his beneficiaries under the
Supplemental Retirement Plan by a lump sum payment of the present value of the
accrued benefit under the Supplemental Retirement Plan.
(f)    For a period commencing on the Employee’s Date of Termination until the
earlier of (i) the expiration of the Employee’s Severance Continuation Period,
(ii) the date of the Employee’s commencement of eligibility for benefits under a
new employer's welfare benefit plans, and (iii) the Employee attaining age 65
(such period, the “CIC Benefit Continuation Period”), the Employee shall be
eligible for Benefit Continuation. Benefit Continuation shall be provided
concurrently with any health care benefit required under COBRA. Notwithstanding
the foregoing, if the Company's providing Benefit Continuation under this
Section 7(f) would violate the nondiscrimination rules applicable to
non-grandfathered plans, or would result in the imposition of penalties under
the PPACA, the Committee shall have the right to amend this Section 7(f) in a
manner it determines, in its sole discretion, to comply with the PPACA.
8.    Effect of Federal Excise Tax. This Section 8 specifies certain adjustments
to the Severance Payments and Benefits an Employee may receive under this Policy
if the Company determines that any Severance Payment or Benefit would subject
such Employee to an obligation to pay an excise tax imposed by Section 4999 of
the Internal Revenue Code of 1986, as amended (or any similar tax that may be
imposed) or any interest or penalties related to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”).
(a)    Cut‑Back to Maximize Retained After‑Tax Amounts. In the event the Company
determines that any Severance Payment or Benefits would, in whole or part when
aggregated with any other right, payment or benefit to or for the Employee (such
Employee, the “Affected Employee”) under all other agreements, arrangements or
plans of the Company, cause any Severance Payment and Benefit or any other
payments or benefits to be subject to the Excise Tax, then the Severance
Payments and Benefits and all such rights, payments and benefits shall, at the
Company’s discretion, either (i) be paid in full or (ii) be reduced (or
appropriately adjusted) to an amount that is one dollar less than the smallest
amount that would give rise to the Excise Tax (the “Reduced Amount”), but only
if such Reduced Amount would be greater than the net after-tax

10

--------------------------------------------------------------------------------



INTERNATIONAL FLAVORS & FRAGRANCES INC.
Executive Severance Policy

proceeds (taking into account the Excise Tax) of the unreduced Severance
Payments and Benefits and all such other rights, payments and benefits.
(b)    Implementation Rules. If the Severance Payments and Benefits must be
reduced as provided in Section 8(a), any reduction in payments and/or benefits
required by this provision will occur in the following order: (1) reduction of
cash payments; (2) reduction of vesting acceleration of equity awards; and (3)
reduction of other benefits paid or provided. In the event that acceleration of
vesting of equity awards is to be reduced, such acceleration of vesting will be
cancelled in the reverse order of the date of grant for the equity awards. If
two or more equity awards are granted on the same date, each award will be
reduced on a pro-rata basis. The Employee shall be advised of the determination
as to which compensation will be reduced and the reasons therefor, and the
Employee and his or her advisors will be entitled to present information that
may be relevant to this determination. In no event shall such reduction be
effected through a delay in the timing of any Severance Payment and Benefit that
is subject to Code Section 409A of the Code (or that would become subject to
Code Section 409A as a result of such delay).
(c)    For purposes of determining whether any of the Severance Payments or
Benefits will be subject to the Excise Tax and the amount of such Excise Tax:
(i)    All Severance Payments and Benefits shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code shall
be treated as subject to the Excise Tax, unless, and except to the extent that,
in the written opinion of independent compensation consultants, counsel or
auditors of nationally recognized standing (“Independent Advisors”) selected by
the Company, the Severance Payments and Benefits (in whole or in part) do not
constitute parachute payments, or such excess parachute payments (in whole or in
part) represent reasonable compensation for services actually rendered within
the meaning of Section 280G(b)(4) of the Code in excess of the base amount
within the meaning of Section 280G(b)(3) of the Code or are otherwise not
subject to the Excise Tax.
(ii)    The value of any non‑cash benefits or any deferred payment or benefit
shall be determined by the Independent Advisors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.
(d)    For purposes of determining the amount of the reductions in Severance
Payments and Benefits pursuant to Section 8(b), the Affected Employee shall be
deemed (i) to pay federal income taxes at the applicable rates of federal income
taxation for the calendar year in which the compensation would be payable; and
(ii) to pay any applicable state and local income taxes at the applicable rates
of taxation for the calendar year in which the compensation would be payable,
taking into account any effect on federal income taxes from payment of state and
local income taxes.

11

--------------------------------------------------------------------------------



INTERNATIONAL FLAVORS & FRAGRANCES INC.
Executive Severance Policy

9.    Conditions to Receipt of Severance Payments and Benefits: Forfeiture and
Repayment Obligations.
(a)    Conditions to Receipt of Payments; Employee Obligations. The following
requirements must be met by the Employee as a condition to the right to receive,
continue to receive, or retain any Severance Payments or Benefits under this
Policy:
(i)    The Employee, acting directly or indirectly, shall not, during the period
of employment and the twelve month period following the Employee’s Date of
Termination, become employed by, render services for, serve as an agent or
consultant to, or become a partner, member, principal, shareholder or other
owner of any of the following entities: Firmenich, S.A., Givaudan, S.A., V. Mane
Fils, S.A., Robertet, S.A., Symrise A.G., Takasago International Corporation,
Wild Flavors GmbH, or any of their respective Affiliates.
(ii)    The Employee, acting directly or indirectly, shall not, during the
period of employment and the twenty‑four month period following the Employee’s
Date of Termination, (1) solicit, induce, divert, employ or retain, or interfere
with or attempt to influence the relationship of the Company, with any Person or
entity that is or was, during the last twelve (12) months of the Employee’s
employment with the Company, (i) an employee of the Company or (ii) a Person
engaged to provide services to the Company; or (2) interfere with or attempt to
influence the relationship of the Company with any customer, supplier or other
Person with whom the Company does business.
(iii)    The Employee shall not, at any time, directly or indirectly
(a) disclose any Confidential Information (as defined below) to any Person
(other than, only with respect to the period that the Employee is employed by
the Company, to an employee or outside advisor of the Company who requires such
information to perform his or her duties for the Company) or (b) use, sell or
otherwise transfer, any Confidential Information for Employee’s own benefit or
the benefit of any third party. “Confidential Information,” shall mean
confidential, proprietary or commercially sensitive information relating to the
Company, its Affiliates, or their employees, board members, customers, vendors,
or other business partners and their businesses, operations, or affairs,
including, without limitation, information relating to products, formulations,
protocols, processes, designs, formulae, ideas, know‑how, test methods,
evaluation techniques, patents, trade secrets, scientific or technical data,
regardless of the form in which it is maintained or provided, orally or in
writing, whether prepared by the Company, a third party or Employee, together
with all analyses, compilations, notes and other documents relating thereto.
(iv)    The Employee shall cooperate with the Company by making himself or
herself available to testify on behalf of the Company in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and shall
not otherwise fail to assist the Company in any such action, suit, or proceeding
by

12

--------------------------------------------------------------------------------



INTERNATIONAL FLAVORS & FRAGRANCES INC.
Executive Severance Policy

providing information and meeting and consulting with members of management of,
other representatives of, or counsel to, the Company, as reasonably requested.
(v)    The Employee shall not, during the period of employment, engage in any
action or inaction that would constitute grounds for being terminated for Cause,
as determined by the Committee in its sole discretion.
(vi)    The Employee shall, upon termination of employment with the Company,
execute the Exiting Employee Acknowledgement/Certification and return to the
Company all property of the Company, its customers and vendors in Employee’s
possession or control including, without limitation, all materials, work product
or documents containing or pertaining to Confidential Information, and including
without limitation, any Company car, all computers (including laptops), cell
phones, keys, PDAs, Blackberries, iPhones, Androids, iPads, credit cards,
printers, facsimile machines, televisions, card access to any Company building,
customer lists, reports, files, e‑mails, work papers, memoranda, notes,
formulae, tapes, programs, records and software, computer access codes or disks,
instructional manuals, and other similar materials or documents used, received
or prepared or supervised by Employee in connection with Employee’s work for the
Company. Employee shall not retain any copies, duplicates, reproductions or
excerpts of any of the aforementioned materials or documents and shall not at
any time use, recreate or reproduce any said materials or documents.
(b)    Forfeiture and Repayment Obligations
(i)    Due to Employee Failure to Comply with Obligations. If an Employee fails
to comply with any of the obligations set forth in Section 9(a) (a “Covenant
Forfeiture Event”):
(A)
the Company shall have no obligation to make, provide or continue to make or
provide any Severance Payments and Benefits to the Employee under this Policy;
and

(B)
The Employee will forfeit or repay, as the case may be, all Severance Payments
and Benefits to the extent paid or provided by the Company, as determined by the
Company in its sole discretion.

(ii)    Due to an Accounting Restatement or Misstatement. If the Company is
required to prepare an accounting restatement, or if the Company determines that
it has misstated its financial results, whether or not as a result of misconduct
on the part of the Employee (an “Accounting Forfeiture Event” and, together with
a Covenant Forfeiture Event, a “Forfeiture Event”), then, the Employee shall
forfeit or repay the Excess Compensation (as defined below) that was granted or
paid during the period commencing on the first day of the 12‑month period
covered by such misstated financial statement through the later of (x) the date
of the filing of a restatement where an accounting restatement is

13

--------------------------------------------------------------------------------



INTERNATIONAL FLAVORS & FRAGRANCES INC.
Executive Severance Policy

required to be filed; (y) the date of the discovery of the misstated financials
where any accounting restatement is not required to be filed; or (z) any later
date as may be required by applicable law, including the Dodd–Frank Wall Street
Reform and Consumer Protection Act (the “Restatement Clawback Period”).
(A)
For purposes of this Section 9(b)(ii), the term “Excess Compensation” means, the
difference between (x) the fair market value of the cash or stock paid to or
received by the Employee as part of its Severance Payments and Benefits less
(y) the fair market value of the cash or stock that would have been paid to or
received by the Employee had the financial statements requiring the misstatement
or restatement been properly stated, as determined by the Committee in its sole
discretion.

(iii)    For the avoidance of doubt, Severance Payments and Benefits subject to
the forfeiture and repayment obligations under this Section 9 shall include any
unvested Award, and any amounts paid to Employee on settlement or vesting of an
Award but shall not include (A) any earned and unpaid base salary payable
through the Employee’s Date of Termination, (B) any unreimbursed business
expenses reimbursable under Company policies then in effect, and (D) any amount
paid by Employee to the Company as a condition of or in connection with
settlement of a forfeited Award.
(iv)    Any policy of the Company providing for forfeiture or recoupment of
compensation, including Section 10 of the 2010 SAIP, shall apply by its terms
and shall not be deemed limited in any way by this Section 9 or any other
provision of this Policy.
(v)    Any clawback or recoupment provisions required by law, including under
the Dodd‑Frank Wall Street Reform and Consumer Protection Act or any rules or
regulations thereunder, shall apply to the Severance Payments and Benefits paid
or payable under this Policy.
(vi)    Any Severance Payments and Benefits (A) subject to repayment by the
Employee under this Section 9 must be repaid to the Company, in the manner and
on such terms and conditions as shall be required by the Company by written
notice to the Employee and (B) subject to forfeiture will be forfeited
immediately upon written notice to Employee from the Company.
(c)    Employee Obligation to Execute Release and Termination Agreement.
(i)    The Company’s obligations under this Policy to make and provide any
Severance Payments and Benefits is also conditioned upon the Employee signing
the Exiting Employee Acknowledgement/Certification and a release and termination
agreement (the “Release”), in a form acceptable to, and to be provided by the
Company, and such Release becoming effective, enforceable and

14

--------------------------------------------------------------------------------



INTERNATIONAL FLAVORS & FRAGRANCES INC.
Executive Severance Policy

irrevocable within 60 days following the Employee’s Date of Termination (such
period, the “Release Period”).
(ii)    Any Severance Payment or Benefit that is subject to Code Section 409A
that would otherwise have been made to an Employee but that is conditioned upon
the execution and effectiveness of the Release shall be paid or provided on the
first business day following the Release Period subject to the execution and
effectiveness of the Release; provided that any in‑kind benefits provided
pursuant to this Policy shall continue in effect after the Date of Termination
pending the execution and delivery of the Release; provided that if the Release
is not executed and delivered within the Release Period, the Employee shall
reimburse the Company for the full cost of providing such in-kind benefits
during the Release Period.
(d)    Agreement Does Not Prohibit Competition or Other Participant Activities.
An Employee is not prohibited from engaging in an activity identified in
Section 9(a) (i) solely as a result of such provision. Rather, the
non‑occurrence of the Forfeiture Events set forth in Section 9(a) is a condition
to the Employee’s right to realize and retain value from his or her Severance
Payments and Benefits, and the consequence under this Policy if the Employee
engages in an activity giving rise to any such Forfeiture Event are the
forfeitures specified herein. The Company and the Employee shall not be
precluded by this provision or otherwise from entering into other agreements
concerning the subject matter of Section 9(a).
(e)    No Limitation of Rights. Any forfeiture or repayment under this Section 9
is in addition to, and not in lieu of, any other remedies or rights that may be
available to the Company under applicable law, including, without limitation,
the right to (i) dismiss the Employee, (ii) adjust the future compensation of
the Employee, or (iii) take such other action to enforce the Employee’s
obligations to Company as the Company may deem appropriate in view of the facts
and circumstances surrounding the particular situation.  
(f)    Committee Discretion. The Committee shall have the authority, in its sole
discretion, to interpret and construe the provisions of this Section 9 and to
make all determinations with respect hereto, including the determination of
whether a Forfeiture Event has occurred, the timing of such Forfeiture Event and
the amount and form of any forfeiture or reimbursement to be made to the Company
from an Employee. The Committee may consider such factors as it deems relevant
in making such determinations, including the factors contributing to the
Forfeiture Event, harm or potential harm to the Company, the nature and severity
of an Employee’s behavior or conduct, legal and tax considerations and other
facts and circumstances relating to a particular situation. All interpretations,
constructions and determinations made by the Committee hereunder shall be final
and binding on the Company and the Employee and the determinations of the
Committee need not be uniform with respect to all Employees or situations. The
Committee may waive in whole or in part the Company’s right of

15

--------------------------------------------------------------------------------



INTERNATIONAL FLAVORS & FRAGRANCES INC.
Executive Severance Policy

recapture or impose additional conditions on an Award paid to an Employee under
this Policy.
10.    Other Provisions Applicable to Severance Payments and Benefits.
(a)    Limitation of Benefits In Case of Certain Business Dispositions.
Notwithstanding anything in this Policy to the contrary, unless the Committee in
its sole discretion provides otherwise, an Employee shall not be entitled to any
Severance Payments or Benefits upon a termination of employment prior to or more
than two years after a Change in Control under Section 6, in the event such
termination of employment results from the sale or spin‑off of an Affiliate, the
sale of a division, other business unit or facility (each an “Entity”) in which
the Employee was employed immediately prior to such sale, and the Employee has
been offered employment with the purchaser of such Entity on substantially the
same terms and conditions, as determined by the Committee in its sole
discretion, under which the Employee worked prior to the sale, whether or not
such Employee accepts or rejects such offer of employment. Such terms and
conditions shall include an agreement or plan binding on such purchaser or
Entity providing that, upon any termination of the Employee’s employment with
the purchaser or spun‑off Entity of the kinds described in Sections 6 and 7,
within two years following such sale or spin‑off, the purchaser or spun‑off
entity shall pay and provide to such Employee payments and benefits comparable
to those the Employee would have received under the applicable provisions of
Sections 6 and 7 if the Employee had been terminated in like circumstances at
the time of such sale and provided Severance Payments and Benefits.
(b)    Deferrals Included in Salary and Bonus. All references in this Policy to
salary and annual incentive amounts mean those amounts before reduction pursuant
to any deferred compensation plan or agreement.
(c)    Payments and Benefits to Beneficiary Upon Employee’s Death. In the event
of the death of an Employee, all payments and benefits hereunder due to such
Employee shall be paid or provided to his or her Beneficiary.
(d)    Transfers of Employment. Anything in this Policy to the contrary
notwithstanding, a transfer of employment from the Company to an Affiliate or
vice versa shall not be considered a termination of employment for purposes of
this Policy.
11.    Other Plans and Policies; Non‑Duplication of Payments or Benefits.
(a)    Superseded Agreements and Rights. This Policy constitutes the entire
understanding between the Company and the Employee relating to Severance
Payments and Benefits to be paid or provided to the Employee by the Company, and
supersedes and cancels all prior agreements and understandings with respect to
the subject matter of this Policy, other than (i) as expressly set forth in this
Policy, (ii) as determined in writing by the Committee, or (iii) as expressly
provided in a plan, program or arrangement of the Company which is established
following the Effective Date and in which the Employee is a participant.

16

--------------------------------------------------------------------------------



INTERNATIONAL FLAVORS & FRAGRANCES INC.
Executive Severance Policy

(b)    Non‑Duplication of Payments and Benefits. The Employee shall not be
entitled to any Severance Payment or Benefit under this Policy which duplicates
a payment or benefit received or receivable by the Employee under any employment
or severance agreement, or any other plan, program or arrangement of the Company
or any severance required by applicable law, regulation, sound business
practices and customs, provided however, that with respect to a benefit or
payment that is expressly required to be provided by applicable law, regulation,
sound business practices and customs, to the extent permissible under applicable
law, the Company may offset the amount of any such benefits or payments against
the Severance Payments or Benefits due under this Policy.
12.    Special Rules for Compliance with Code Section 409A. This Section 12
serves to ensure compliance with applicable requirements of Code Section 409A.
If the terms of this Section 12 conflict with other terms of this Policy, the
terms of this Section 12 shall control.
(a)    Termination of Employment Defined. For purposes of this Policy, a
“termination of employment” means a separation from service within the meaning
of Treasury Regulation § 1.409A‑1(h), except for a termination of employment
providing for payments or benefits that are “grandfathered” or excluded from
being a deferral of compensation under Code Section 409A.
(b)    Separate Payments. Any payment of Severance Payments and Benefits shall
be deemed a separate payment for all purposes, including for purposes of Code
Section 409A.
(c)    Six‑Month Delay Rule. In the event that any Severance Payments or
Benefits constitute “nonqualified deferred compensation” within the meaning of
Code Section 409A and as of the date of the Employee’s “separation from
service,” Employee is a “specified employee” (within the meaning of that term
under Code Section 409A(a)(2)(B), or any successor provision thereto), then, if
the amount of any Severance Payments and Benefits, or any other payments and
benefits due pursuant to any other agreement with or plan, program, payroll
practice of the Company to be paid within the first six months following the
date of such separation from service (the “Initial Payment Period”) exceed the
amount referenced in Treas. Regs. Section 1.409A-1(b)(9)(iii)(A) (the “Limit”),
then: (i) any portion of the Severance Payments and Benefits that is payable or
can be provided during the Initial Payment Period that does not exceed the Limit
shall be paid or provided at the times set forth in this Policy; (ii) any
portion of the Severance Payments and Benefits that is a “short-term deferral”
within the meaning of Treas. Regs. Section 1.409A-1(b)(4)(i) shall be paid or
provided at the times set forth in in this Policy; and (iii) any portion of the
Severance Payments and Benefits that exceeds the Limit and is not a “short-term
deferral” (and would have been payable during the Initial Payment Period but for
the Limit) shall not be paid or provided, to the extent making or providing such
payment or benefit during the Initial Payment Period would result in additional
taxes or interest under Code Section 409A of the Code, until the date which is
the earlier of (i) the expiration of the six (6)-month period measured from the
date of such “separation from service,” and (ii) the date of Employee’s death
(the “Delay

17

--------------------------------------------------------------------------------



INTERNATIONAL FLAVORS & FRAGRANCES INC.
Executive Severance Policy

Period”) and this Policy shall hereby be deemed amended accordingly. Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this section (whether they would have otherwise been payable in a single sum or
in installments in the absence of such delay) shall be paid or reimbursed to
Employee in a lump sum, and any remaining payments and benefits due under this
Policy shall be paid or provided in accordance with the normal payment dates
specified for them herein.
(d)    Continued Benefits. To the extent required by Code Section 409A, any
reimbursement or in-kind benefit provided under this Policy shall be provided in
accordance with the following: (i) the amount of expenses eligible for
reimbursement, or in-kind benefits provided during each calendar year cannot
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (ii) any payments in lieu of the benefits
shall be paid no later than the end of Employee’s taxable year next following
Employee’s taxable year in which the benefit or expense was due to be paid; and
(iii) any right to reimbursements or in-kind benefits under this Plan shall not
be subject to liquidation or exchange for another benefit.
(e)    No Acceleration. The timing of payments and benefits under this Policy
may not be accelerated to occur before the time specified for payment hereunder,
except to the extent permitted under Treasury Regulation § 1.409A‑3(j)(4) or as
otherwise permitted under Code Section 409A without the Employee incurring a tax
penalty.
(f)    Limitation on Offsets. If the Company has a right of offset that could
apply to a payment that constitutes a deferral of compensation under Code
Section 409A, such right may only be exercised at the time the payment would
have been made to the Employee and may be exercised only as an offset against an
obligation that arose within 30 days before and within the same year as the
payment date if application of such offset right against an earlier obligation
would not be permitted under Code Section 409A.
(g)    General Compliance. In addition to the foregoing provisions, the terms of
this Policy, including any authority of the Company and rights of the Employee
which constitute a deferral of compensation subject to Code Section 409A (and
which is not grandfathered or excluded from being deemed such a deferral), shall
be limited to those terms permitted under Code Section 409A without resulting in
a tax penalty to Employee, and any terms not so permitted under Code Section
409A shall be modified and limited to the extent necessary to conform with Code
Section 409A but only to the extent that such modification or limitation is
permitted under Code Section 409A and the regulations and guidance issued
thereunder. The Company and its employees and agents make no representation and
are providing no advice regarding the taxation of the payments and benefits
under this Policy, including with respect to taxes, interest and penalties under
Code Section 409A and similar liabilities under state and local tax laws. No
indemnification or gross‑up is payable under this Policy with respect to any
such tax, interest, or penalty under Code Section 409A or similar liability
under state or local tax laws applicable to any Employee.



18

--------------------------------------------------------------------------------



INTERNATIONAL FLAVORS & FRAGRANCES INC.
Executive Severance Policy

13.    Miscellaneous
(a)    Assignment; Non‑transferability. No right of an Employee to any payment
or benefit under this Policy shall be subject to assignment, anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of the Employee or of any beneficiary of the Employee.
The terms and conditions of this Policy shall be binding on the successors and
assigns of the Company.
(b)    Withholding. The Company shall have the right to deduct from all payments
hereunder any taxes required by law to be withheld therefrom.
(c)    No Right To Employment. Nothing in this Policy shall be construed as
giving any person the right to be retained in the employment of the Company, nor
shall it affect the right of the Company to dismiss an Employee without any
liability except as provided in this Policy.
(d)    Legal Fees. The Employee shall pay all legal fees and related expenses
incurred in seeking to obtain or enforce any payment, benefit or right provided
by this Policy; provided; however, that if the Employee prevails on at least one
material claim that forms part of a dispute with the Company regarding the
enforceability of any provision of the Policy, the Company shall promptly
reimburse the Employee for all reasonable attorneys’ fees and related expenses
(“Legal Fees”) incurred by the Employee in connection with such dispute,
provided that the Participant shall have submitted an invoice for such Legal
Fees at least 10 days before the end of the calendar year next following the
calendar year in which such Legal Fees were incurred. In no event shall the
payments by the Company of Legal Fees be made later than the end of the calendar
year next following the calendar year in which such Legal Fees were incurred.
The amount of such Legal Fees that the Company is obligated to pay in any given
calendar year shall not affect the Legal Fees that the Company is obligated to
pay in any other calendar year, and an Employee’s right to have the Company pay
such Legal Fees may not be liquidated or exchanged for any other benefit.
(e)    Amendment and Termination. The Board may amend or terminate this Policy
at any time, provided, however (i) during the two years following a Change in
Control, this Policy may not be amended or terminated in any manner materially
adverse to an Employee without the written consent of such Employee, and (ii),
at any other time, this Policy may not be amended or terminated in any manner
materially adverse to an Employee except with 60 day’s advance notice to the
affected Employee, and no such amendment or termination shall be effective to
limit any right or benefit relating to a termination during the two years after
a Change in Control under Section 7 if a Change in Control has occurred prior to
the lapse of such 60‑day notice period.
(f)    Governing Law; Arbitration. THE VALIDITY, CONSTRUCTION, AND EFFECT OF
THIS POLICY AND ANY RULES AND REGULATIONS RELATING TO THIS POLICY SHALL BE
DETERMINED IN ACCORDANCE WITH THE LAWS (INCLUDING THOSE GOVERNING CONTRACTS) OF
THE STATE OF NEW

19

--------------------------------------------------------------------------------



INTERNATIONAL FLAVORS & FRAGRANCES INC.
Executive Severance Policy

YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS, AND APPLICABLE
FEDERAL LAW. If any provision hereof shall be held by a court or arbitrator of
competent jurisdiction to be invalid and unenforceable, the remaining provisions
shall continue to be fully effective. Any dispute or controversy arising under
or in connection with this Policy shall be settled exclusively by arbitration in
New York, New York by one arbitrator in accordance with the rules of the
American Arbitration Association in effect at the time of submission to
arbitration. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction. For purposes of settling any dispute or controversy arising
hereunder or for the purpose of entering any judgment upon an award rendered by
the arbitrator, the Company and the Employee hereby consent to the jurisdiction
of any or all of the following courts: (i) the United States District Court for
the Southern District of New York or (ii) any of the courts of the State of New
York located in New York County. The Company and the Employee hereby waive, to
the fullest extent permitted by applicable law, any objection which it may now
or hereafter have to such jurisdiction and any defense of inconvenient forum.
The Company and the Employee hereby agree that a judgment upon an award rendered
by the arbitrator may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.
(g)    No Duty to Mitigate. No employee shall be required to mitigate, by
seeking employment or otherwise, the amount of any payment that the Company
becomes obligated to make under this Policy, and, except as expressly provided
in this Policy, amounts or other benefits to be paid or provided to an Employee
pursuant to this Policy shall not be reduced by reason of the Employee’s
obtaining other employment or receiving similar payments or benefits from
another employer.
(h)    Awards to Employees Outside the United States. The Committee may modify
the terms and conditions of participation of any Employee who is then resident
or primarily employed outside the United States or is subject to taxation by a
non‑U.S. jurisdiction in any manner deemed by the Committee to be necessary or
appropriate in order that such terms and conditions shall conform to the laws,
regulations, sound business practices or customs of the country in which the
Employee is then resident or primarily employed.

20

--------------------------------------------------------------------------------



INTERNATIONAL FLAVORS & FRAGRANCES INC.
Executive Severance Policy

Annex I


Title
Severance Factor
Severance Continuation Period
CIC Severance Factor
Tier I Employees
 
 
 
•    Chief Executive Officer
24
24 months
3
•    All Other Tier I Employees
1.5
18 months
2
Tier II Employees
1
12 months
1.5




21